NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                  NEIL HAVENS RODREICK, II, Petitioner.

                          NO. 1 CA-CR 21-0406 PRPC
                              FILED 12-9-2021


      Petition for Review from the Superior Court in Yavapai County
                           No. P1300CR20070142
             The Honorable Debra R. Phelan, Judge Pro Tempore

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Yavapai County Attorney’s Office, Prescott
By Steven A. Young
Counsel for Respondent

Neil Havens Rodreick, II, Florence
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Peter B. Swann, Judge David D. Weinzweig, and Judge
Paul J. McMurdie delivered the decision of the Court.
                            STATE v. RODREICK
                            Decision of the Court

PER CURIAM:

¶1             Petitioner Neil Havens Rodreick, II seeks review of the
superior court’s order denying his petition for post-conviction relief. This
is petitioner’s second petition.1

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner’s burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




1     Petitioner filed an untimely Motion for Extension of Time to File
Reply to State’s Response. After consideration, this motion is denied.


                                         2